Name: 94/205/EC: Commission Decision of 8 April 1994 laying down special conditions for the import of frozen or processed scallops and other Pectinidae originating in Japan (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  marketing;  foodstuff;  tariff policy;  Asia and Oceania;  food technology
 Date Published: 1994-04-19

 Avis juridique important|31994D020594/205/EC: Commission Decision of 8 April 1994 laying down special conditions for the import of frozen or processed scallops and other Pectinidae originating in Japan (Text with EEA relevance) Official Journal L 099 , 19/04/1994 P. 0038 - 0043 Finnish special edition: Chapter 3 Volume 56 P. 0326 Swedish special edition: Chapter 3 Volume 56 P. 0326 COMMISSION DECISION of 8 April 1994 laying down special conditions for the import of frozen or processed scallops and other Pectinidae originating in Japan (Text wit EEA relevance) (94/205/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and placing on the market of fishery products (1) and in particular Article 11 thereof, Whereas Article 3 (4) of Directive 91/493/EEC lays down that bivalve molluscs for processing must comply with the provisions of Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and placing on the market of live bivalve molluscs (2); whereas, moreover, bivalve molluscs for processing must meet certain conditions laid down in Directive 91/493/EEC; Whereas a group of Commission experts has conducted an inspection visit to Japan to verify the conditions under which scallops are produced and placed on the market; Whereas Japanese legislation makes the veterinary health department of the Ministry of Health and Welfare responsible for health legislation concerning scallops, and the Public Health Centres in the local Prefectures responsible for health inspections and for monitoring the conditions of hygiene and cleanliness pertaining to production; Whereas Japanese legislation requires each package of frozen or packaged scallops to be identified by an official stamp indicating the date and place of harvest, the approval number of the establishment, the production date and the name of the body responsible for dispatch; Whereas the competent Japanese authorities have provided official assurances regarding compliance with the requirements specified in Chapter V of the Annex to Directive 91/492/EEC and with requirements equivalent to those prescribed in that Directive for the classification of production and public health control and production monitoring; Whereas, with a view to complying with Article 3 (4) of Directive 91/493/EEC as regards frozen or processed scallops, the production areas from which live scallops may be harvested must be established; Whereas the procedure for obtaining a health certificate referred to in Article 11 (4) (a) of Directive 91/493/EEC must include the definition of a model certificate, the language(s) in which it must be drawn up and the qualifications of the signatory; Whereas, in accordance with Article 11 (4) (b) of Directive 91/493/EEC, a mark should be affixed to packages of frozen or processed scallops, giving the name of the third country and the approval number of the establishment of origin; Whereas, pursuant to Article 11 (4) (c) of Directive 91/493/EEC, a list of approved establishments must be drawn up; whereas this list must be drawn up on the basis of a communication to the Commission from the Japanese Ministry of Health and Welfare; whereas it is therefore for the said Ministry to ensure compliance with the provisions laid down to this end by Article 11 (4) of Directive 91/493/EEC; Whereas the Ministry of Health and Welfare has given official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC and regarding fulfilment of the conditions equivalent to those laid down by the said Directive for the approval of establishments; whereas, in particular, the said Ministry has undertaken to sample and test for toxins in each consignment of scallops bound for the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Veterinary Hygiene Department of the Ministry of Health and Welfare and the Public Health Centre of the Prefectures which answer to it shall be the competent authority in Japan for verifying and certifying that scallops meet the requirements of Directive 91/493/EEC, and in particular Article 3 (4) thereof. Article 2 Frozen or processed scallops and other Pectinidae originating in Japan and intended for human consumption must meet the following conditions. 1. Each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto; 2. The scallops and other Pectinidae must have been harvested after the adoption of this Decision in the authorized production areas listed in Annex B hereto; 3. They must be prepared, frozen or processed and packed by an approved establishment included in the list in Annex C hereto; 4. Each package must bear the word Japan and the following information: - the date and place of harvesting, - the approval number of the establishment, - the production date, - the name of the body responsible for the consignment. Article 3 1. Certificates as referred to in Article 2 (1) must be drawn up in at least one official language of the Member State in which the check is carried out. 2. Certificates must bear the name, capacity and signature of the representative of the Public Health Centre of the competent Prefecture and its official seal, in a colour different from that of other endorsements. Article 4 Each consignment must be subjected to an analysis for toxins on arrival in the Community. Customs clearance may not take place until the results of the analysis have demonstrated that the criteria set out in the Annex, Chapter V point 6 and 7 of Directive 91/492/EEC, have been respected. Article 5 This Decision shall be reviewed by 31 May 1994 at the latest. Article 6 This Decision is addressed to the Member States. Done at Brussels, 8 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 15. (2) OJ No L 268, 24. 9. 1991, p. 1. ANNEX A HEALTH CERTIFICATE relating to frozen or processed scallops and other Pectinidae originating in Japan and intended for human consumption in the European Economic Community Reference No: Country of dispatch: Japan Competent authority: Ministry of Health and Welfare, Veterinary Health Department I. Details identifying the products - Species (scientific name): - Presentation (1): - Code No (where available): - Type of packaging: - Number of packages: - Net weight: - Analysis report number (where available): II. Origin of products - Authorized production area: - Name and official approval number of the establishment(s) approved by the Ministry of Health and Welfare for exports to the European Community: III. Destination of products The scallops and other Pectinidae are dispatched from: (place of dispatch) to: (country and place of destination) by the following means of transport: Name and address of consignor: Name of consignee and address at place of destination: IV. Health attestation The official inspector hereby certifies that the scallops specified above: 1. were harvested in an approved production area which, on the date of harvest, was not subject to any restrictions becaue of the presence of toxins, and was checked in accordance with Chapter VI of the Annex to Directive 91/492/EEC; 2. comply with points 2, 3, 4, 5, 6 and 7 of Chapter V of the Annex to Directive 91/492/EEC; 3. were transported in accordance with rules at least equivalent to those laid down in Chapter II of the Annex to Directive 91/492/EEC; 4. were prepared, frozen or processed and packaged in accordance with health rules at least equivalent to those laid down in Chapters III, IV and VI of the Annex to Directive 91/493/EEC; 5. have undergone controls in accordance with Chapter V of the Annex to Directive 91/493/EEC; 6. were handled and transported in accordance with health rules at least equivalent to those laid down in Chapter VIII of Directive 91/493/EEC; 7. were sampled and tested for the presence of toxins in the ovary, before dispatch. Done at , (place) on (date) Official Stamp Signature of official inspector (Name in capitals, capacity and qualifications of person signing) (1) Frozen or processed. ANNEX B Production areas authorized for the harvesting of scallops and other pectinidae meeting the conditions laid down in Chapter I (1) (a) of the Annex to Council Directive 91/492/EEC 1. Mutsu Bay, Aomori 2. The mouth of Funka Bay, Hokkaido 3. The western part of Funka Bay, Hokkaido 4. The eastern part of Funka Bay, Hokkaido 5. The nothern part of the Sea of Okhotsk, Hokkaido 6. The southern part of the Sea of Okhotsk, Hokkaido 7. Lake Saroma, Hokkaido ANNEX C List of establishments approved for the export of frozen or processed scallops and other pectinidae to the European Community "" ID="1">0188001> ID="2">MARUSIN TERAMOTO SYOTEN> ID="3">31. 12. 1994"> ID="2">39, Akebonocho, Yuubetu-cho,"> ID="2">Monbetsu-gun, Hokkaido, Japan"> ID="1">0188002> ID="2">HOKUYUU SHOKUHIN KOGYO CO., LTD> ID="3">31. 12. 1994"> ID="2">100-1 Kitaheison-Iku, Kamiyuubetsu-cho, Monbetsu-gun, Hokkaido, Japan"> ID="1">0188003> ID="2">HOKUSHO FISHERY CO., LTD> ID="3">31. 12. 1994"> ID="2">51, Naniwa, Saroma-cho, Tokoro-Gun. Hokkaido, Japan"> ID="1">0191001> ID="2">MARUKICHI CO., Inc.> ID="3">31. 12. 1994"> ID="2">5-2, Higashi 2-chome, Kita 3-jyo, Abashiri-shi, Hokkaido, Japan"> ID="1">0191002> ID="2">TOKORO FISHERIES CO-OPERATIVE ASSOCIATION Refrigeration plant> ID="3">31. 12. 1994"> ID="2">23-4, Higashihama, Tokoro-cho, Tokoro-gun, Hokkaido, Japan"> ID="1">0191003> ID="2">KITAMI-SYOKUHINKOUGYO CO., Inc.> ID="3">31. 12. 1994"> ID="2">8, Kaigancho 1-chome, Abasirishi, Hokkaido, Japan"> ID="1">0192001> ID="2">HOKKO-REIZO CO., LTD> ID="3">31. 12. 1994"> ID="2">25-29, Sin-Minatocho 2-chome, Monbetsu-shi, Hokkaido, Japan"> ID="1">0192002> ID="2">MONBETSU FISHERIES CO-OPERATIVE ASSOCIATION> ID="3">31. 12. 1994"> ID="2">5-2, Minatocho 6-chome, Monbetsu-shi, Hokkaido, Japan"> ID="1">0251001> ID="2">SEIHO SHOJI CO., LTD> ID="3">31. 12. 1994"> ID="2">268-1, Ashiya, Yatsuyaku, Aomori-shi, Aomori, Japan"> ID="1">0251002> ID="2">MATSUBARA SUISAN CO., LTD> ID="3">31. 12. 1994"> ID="2">208-9, Yamada, Shinjo, Aomori-shi, Aomori, Japan"> ID="1">0251003> ID="2">AOMORI FEDERATION OF FISHERIES COOPERATIVE ASSOCIATIONS SECOND HIRANAI REFRIGERATION PROCESS FACTORY> ID="3">31. 12. 1994"> ID="2">91-53, Asadokoro, Hiranai-machi, Higashitsugaru-gun, Aomori, Japan"> ID="1">0251004> ID="2">KITAFUKU LTD> ID="3">31. 12. 1994"> ID="2">1-5, Yunosawa, Negishi, Taira-date-mura, Higashitsugaru-gun, Aomori, Japan"> ID="1">0257001> ID="2">MARUICHI YOKOHMAM CO., LTD> ID="3">31. 12. 1994"> ID="2">34-92, Toriitaira, Noheji-machi, Kamikita-gun, Aomori, Japan">